Appeal from a judgment of the County Court of Albany County (Harris, J.), rendered May 4,1981, convicting defendant upon his plea of guilty of the crime of burglary in the third degree. Defendant’s contention that his oral admission, relating to an unrelated burglary under investigation and made after Miranda warnings were given but in the absence of counsel and after his arrest on a menacing warrant, should have been suppressed is without merit (Peopte v Angus, 81 AD2d 971, affd 56 NY2d 549). There was no abuse of discretion in denying him youthful offender status or in the sentence imposed in view of his prior criminal history. Judgment affirmed. Sweeney, J. P., Main, Mikoll, Yesawich, Jr., and Levine, JJ., concur.